       Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 1 of 15



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     Ruben Peña (Bar No. 328106)
3
     150 Post Street, Suite 520
4    San Francisco, CA 94108
     Telephone: (415) 955-1155
5    Facsimile: (415) 955-1158
     karl@KRInternetLaw.com
6    jeff@KRInternetLaw.com
     ruben@KRInternetLaw.com
7

8    Attorneys for Plaintiff Peter Todd

9    Ben Rosenfeld (SBN 203845)
10   ATTORNEY AT LAW
     3330 Geary Blvd., 3rd Floor East
11   San Francisco, CA 94118
     Tel: (415) 285-8091
12   Fax: (415) 285-8092
     ben.rosenfeld@comcast.net
13

14   Attorney for Defendant Isis Agora Lovecruft

15                               UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
17

18   PETER TODD, an individual,                    Case No. 4:19-cv-01751-DMR

19                 Plaintiff,
                                                   STIPULATED PROTECTIVE ORDER FOR
20          v.                                     STANDARD LITIGATION
21
     ISIS AGORA LOVECRUFT, an
22   individual,

23                 Defendant.

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                               STIPULATED PROTECTIIVE ORDER
          Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 2 of 15



1    1.      PURPOSES AND LIMITATIONS
2            Disclosure and discovery activity in this action are likely to involve production of
3    confidential, proprietary, or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation may be
5    warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the
6    following Stipulated Protective Order. The parties acknowledge that this Order does not
7    confer blanket protections on all disclosures or responses to discovery and that the
8    protection it affords from public disclosure and use extends only to the limited information
9    or items that are entitled to confidential treatment under the applicable legal principles. The
10   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
11   Protective Order does not entitle them to file confidential information under seal; Civil Local
12   Rule 79-5 sets forth the procedures that must be followed and the standards that will be
13   applied when a party seeks permission from the court to file material under seal.
14   2.      DEFINITIONS
15           2.1   Challenging Party: a Party or Non-Party that challenges the designation of
16   information or items under this Order.
17           2.2   “CONFIDENTIAL” Information or Items: information (regardless of how it is
18   generated, stored, or maintained) or tangible things that qualify for protection under Federal
19   Rule of Civil Procedure 26(c).
20           2.3   Counsel (without qualifier): Outside Counsel of Record and House Counsel
21   (as well as their support staff).
22           2.4   Designating Party: a Party or Non-Party that designates information or items
23   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
24           2.5   Disclosure or Discovery Material: all items or information, regardless of the
25   medium or manner in which it is generated, stored, or maintained (including, among other
26   things, testimony, transcripts, and tangible things), that are produced or generated in
27   disclosures or responses to discovery in this matter.
28           2.6   Expert:    a person with specialized knowledge or experience in a matter
     Case No. 4:19-cv-01751-DMR                                  STIPULATED PROTECTIIVE ORDER
                                                  1
          Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 3 of 15



1    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
2    expert witness or as a consultant in this action.
3            2.7    House Counsel: attorneys who are employees of a party to this action. House
4    Counsel does not include Outside Counsel of Record or any other outside counsel.
5            2.8    Non-Party: any natural person, partnership, corporation, association, or other
6    legal entity not named as a Party to this action.
7            2.9    Outside Counsel of Record: attorneys who are not employees of a party to
8    this action but are retained to represent or advise a party to this action and have appeared
9    in this action on behalf of that party or are affiliated with a law firm which has appeared on
10   behalf of that party.
11           2.10   Party:      any party to this action, including all of its officers, directors,
12   employees, consultants, retained experts, and Outside Counsel of Record (and their
13   support staffs).
14           2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
15   Material in this action.
16           2.12   Professional Vendors:       persons or entities that provide litigation support
17   services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,
18   and organizing, storing, or retrieving data in any form or medium) and their employees and
19   subcontractors.
20           2.13   Protected Material: any Disclosure or Discovery Material that is designated
21   as “CONFIDENTIAL.”
22           2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from
23   a Producing Party.
24   3.      SCOPE
25           The protections conferred by this Stipulation and Order cover not only Protected
26   Material (as defined above), but also (1) any information copied or extracted from Protected
27   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)
28   any testimony, conversations, or presentations by Parties or their Counsel that might reveal
     Case No. 4:19-cv-01751-DMR                                   STIPULATED PROTECTIIVE ORDER
                                                    2
          Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 4 of 15



1    Protected Material. However, the protections conferred by this Stipulation and Order do not
2    cover the following information: (a) any information that is in the public domain at the time
3    of disclosure to a Receiving Party or becomes part of the public domain after its disclosure
4    to a Receiving Party as a result of publication not involving a violation of this Order, including
5    becoming part of the public record through trial or otherwise; and (b) any information known
6    to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the
7    disclosure from a source who obtained the information lawfully and under no obligation of
8    confidentiality to the Designating Party. Any use of Protected Material at trial shall be
9    governed by a separate agreement or order.
10   4.      DURATION
11           Even after final disposition of this litigation, the confidentiality obligations imposed by
12   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a
13   court order otherwise directs. Final disposition shall be deemed to be the later of (1)
14   dismissal of all claims and defenses in this action, with or without prejudice; and (2) final
15   judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
16   trials, or reviews of this action, including the time limits for filing any motions or applications
17   for extension of time pursuant to applicable law.
18   5.      DESIGNATING PROTECTED MATERIAL
19           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
20   Party or Non-Party that designates information or items for protection under this Order must
21   take care to limit any such designation to specific material that qualifies under the
22   appropriate standards. The Designating Party must designate for protection only those
23   parts of material, documents, items, or oral or written communications that qualify – so that
24   other portions of the material, documents, items, or communications for which protection is
25   not warranted are not swept unjustifiably within the ambit of this Order.
26           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
27   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
28   unnecessarily encumber or retard the case development process or to impose unnecessary
     Case No. 4:19-cv-01751-DMR                                     STIPULATED PROTECTIIVE ORDER
                                                    3
       Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 5 of 15



1    expenses and burdens on other parties) expose the Designating Party to sanctions.
2           If it comes to a Designating Party’s attention that information or items that it
3    designated for protection do not qualify for protection, that Designating Party must promptly
4    notify all other Parties that it is withdrawing the mistaken designation.
5           5.2      Manner and Timing of Designations. Except as otherwise provided in this
6    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
7    ordered, Disclosure or Discovery Material that qualifies for protection under this Order must
8    be clearly so designated before the material is disclosed or produced.
9           Designation in conformity with this Order requires:
10                (a) for information in documentary form (e.g., paper or electronic documents, but
11   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
12   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If
13   only a portion or portions of the material on a page qualifies for protection, the Producing
14   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
15   markings in the margins).
16          A Party or Non-Party that makes original documents or materials available for
17   inspection need not designate them for protection until after the inspecting Party has
18   indicated which material it would like copied and produced. During the inspection and before
19   the designation, all of the material made available for inspection shall be deemed
20   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied
21   and produced, the Producing Party must determine which documents, or portions thereof,
22   qualify for protection under this Order. Then, before producing the specified documents, the
23   Producing Party must affix the “CONFIDENTIAL” legend to each page that contains
24   Protected Material. If only a portion or portions of the material on a page qualifies for
25   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by
26   making appropriate markings in the margins).
27                (b) for testimony given in deposition or in other pretrial or trial proceedings, that
28   the Designating Party identify on the record, before the close of the deposition, hearing, or
     Case No. 4:19-cv-01751-DMR                                     STIPULATED PROTECTIIVE ORDER
                                                     4
          Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 6 of 15



1    other proceeding, all protected testimony.
2                  (c) for information produced in some form other than documentary and for any
3    other tangible items, that the Producing Party affix in a prominent place on the exterior of
4    the container or containers in which the information or item is stored the legend
5    “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
6    the Producing Party, to the extent practicable, shall identify the protected portion(s).
7            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
8    to designate qualified information or items does not, standing alone, waive the Designating
9    Party’s right to secure protection under this Order for such material. Upon timely correction
10   of a designation, the Receiving Party must make reasonable efforts to assure that the
11   material is treated in accordance with the provisions of this Order.
12   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
13           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation
14   of confidentiality at any time. Unless a prompt challenge to a Designating Party’s
15   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
16   unnecessary economic burdens, or a significant disruption or delay of the litigation, a Party
17   does not waive its right to challenge a confidentiality designation by electing not to mount a
18   challenge promptly after the original designation is disclosed.
19           6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution
20   process by providing written notice of each designation it is challenging and describing the
21   basis for each challenge. To avoid ambiguity as to whether a challenge has been made,
22   the written notice must recite that the challenge to confidentiality is being made in
23   accordance with this specific paragraph of the Protective Order. The parties shall attempt
24   to resolve each challenge in good faith and must begin the process by conferring directly
25   (in voice to voice dialogue; other forms of communication are not sufficient) within 14 days
26   of the date of service of notice. In conferring, the Challenging Party must explain the basis
27   for its belief that the confidentiality designation was not proper and must give the
28   Designating Party an opportunity to review the designated material, to reconsider the
     Case No. 4:19-cv-01751-DMR                                   STIPULATED PROTECTIIVE ORDER
                                                    5
          Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 7 of 15



1    circumstances, and, if no change in designation is offered, to explain the basis for the
2    chosen designation. A Challenging Party may proceed to the next stage of the challenge
3    process only if it has engaged in this meet-and-confer process first or establishes that the
4    Designating Party is unwilling to participate in the meet-and-confer process in a timely
5    manner.
6            6.3   Judicial Intervention. If the Parties cannot resolve a challenge without court
7    intervention, the Designating Party shall file and serve a motion to retain confidentiality
8    under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within
9    21 days of the initial notice of challenge or within 14 days of the parties agreeing that the
10   meet and confer process will not resolve their dispute, whichever is earlier. Each such
11   motion must be accompanied by a competent declaration affirming that the movant has
12   complied with the meet-and-confer requirements imposed in the preceding paragraph.
13   Failure by the Designating Party to make such a motion including the required declaration
14   within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality
15   designation for each challenged designation. In addition, the Challenging Party may file a
16   motion challenging a confidentiality designation at any time if there is good cause for doing
17   so, including a challenge to the designation of a deposition transcript or any portions thereof.
18   Any motion brought pursuant to this provision must be accompanied by a competent
19   declaration affirming that the movant has complied with the meet-and-confer requirements
20   imposed by the preceding paragraph.
21           The burden of persuasion in any such challenge proceeding shall be on the
22   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
23   harass or impose unnecessary expenses and burdens on other parties) may expose the
24   Challenging Party to sanctions. Unless the Designating Party has waived the confidentiality
25   designation by failing to file a motion to retain confidentiality as described above, all parties
26   shall continue to afford the material in question the level of protection to which it is entitled
27   under the Producing Party’s designation until the court rules on the challenge.
28   //
     Case No. 4:19-cv-01751-DMR                                   STIPULATED PROTECTIIVE ORDER
                                                   6
          Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 8 of 15



1    7.      ACCESS TO AND USE OF PROTECTED MATERIAL
2            7.1      Basic Principles. A Receiving Party may use Protected Material that is
3    disclosed or produced by another Party or by a Non-Party in connection with this case only
4    for prosecuting, defending, or attempting to settle this litigation. Such Protected Material
5    may be disclosed only to the categories of persons and under the conditions described in
6    this Order. When the litigation has been terminated, a Receiving Party must comply with
7    the provisions of section 13 below (FINAL DISPOSITION).
8            Protected Material must be stored and maintained by a Receiving Party at a location
9    and in a secure manner that ensures that access is limited to the persons authorized under
10   this Order.
11           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
12   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
13   disclose any information or item designated “CONFIDENTIAL” only to:
14                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
15   employees of said Outside Counsel of Record to whom it is reasonably necessary to
16   disclose the information for this litigation and who have signed the “Acknowledgment and
17   Agreement to Be Bound” that is attached hereto as Exhibit A;
18                 (b) the Receiving Party, officers, directors, and employees (including House
19   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
20   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
21   A);
22                 (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
23   is reasonably necessary for this litigation and who have signed the “Acknowledgment and
24   Agreement to Be Bound” (Exhibit A);
25                 (d) the court and its personnel;
26                 (e) court reporters and their staff, professional jury or trial consultants, mock
27   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
28   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
     Case No. 4:19-cv-01751-DMR                                   STIPULATED PROTECTIIVE ORDER
                                                      7
          Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 9 of 15



1    A);
2               (f)   during their depositions, witnesses in the action to whom disclosure is
3    reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
4    Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
5    court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
6    Protected Material must be separately bound by the court reporter and may not be disclosed
7    to anyone except as permitted under this Stipulated Protective Order;
8               (g)   the author or recipient of a document containing the information or a
9    custodian or other person who otherwise possessed or knew the information.
10   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
11           LITIGATION
12           If a Party is served with a subpoena or a court order issued in other litigation that
13   compels disclosure of any information or items designated in this action as
14   “CONFIDENTIAL,” that Party must:
15              (a) promptly notify in writing the Designating Party. Such notification shall include
16   a copy of the subpoena or court order;
17              (b) promptly notify in writing the party who caused the subpoena or order to issue
18   in the other litigation that some or all of the material covered by the subpoena or order is
19   subject to this Protective Order. Such notification shall include a copy of this Stipulated
20   Protective Order; and
21              (c) cooperate with respect to all reasonable procedures sought to be pursued by
22   the Designating Party whose Protected Material may be affected.
23           If the Designating Party timely seeks a protective order, the Party served with the
24   subpoena or court order shall not produce any information designated in this action as
25   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
26   issued, unless the Party has obtained the Designating Party’s permission. The Designating
27   Party shall bear the burden and expense of seeking protection in that court of its confidential
28   material – and nothing in these provisions should be construed as authorizing or
     Case No. 4:19-cv-01751-DMR                                   STIPULATED PROTECTIIVE ORDER
                                                   8
          Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 10 of 15



1    encouraging a Receiving Party in this action to disobey a lawful directive from another court.
2    9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
3             LITIGATION
4                (a) The terms of this Order are applicable to information produced by a Non-
5    Party in this action and designated as “CONFIDENTIAL.” Such information produced by
6    Non-Parties in connection with this litigation is protected by the remedies and relief provided
7    by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
8    from seeking additional protections.
9                (b) In the event that a Party is required, by a valid discovery request, to produce
10   a Non-Party’s confidential information in its possession, and the Party is subject to an
11   agreement with the Non-Party not to produce the Non-Party’s confidential information, then
12   the Party shall:
13                  (1) promptly notify in writing the Requesting Party and the Non-Party that
14   some or all of the information requested is subject to a confidentiality agreement with a Non-
15   Party;
16                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective
17   Order in this litigation, the relevant discovery request(s), and a reasonably specific
18   description of the information requested; and
19                  (3) make the information requested available for inspection by the Non-Party.
20               (c) If the Non-Party fails to object or seek a protective order from this court within
21   14 days of receiving the notice and accompanying information, the Receiving Party may
22   produce the Non-Party’s confidential information responsive to the discovery request. If the
23   Non-Party timely seeks a protective order, the Receiving Party shall not produce any
24   information in its possession or control that is subject to the confidentiality agreement with
25   the Non-Party before a determination by the court. Absent a court order to the contrary, the
26   Non-Party shall bear the burden and expense of seeking protection in this court of its
27   Protected Material.
28   //
     Case No. 4:19-cv-01751-DMR                                    STIPULATED PROTECTIIVE ORDER
                                                    9
       Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 11 of 15



1    10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
3    Protected Material to any person or in any circumstance not authorized under this Stipulated
4    Protective Order, the Receiving Party must immediately (a) notify in writing the Designating
5    Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized
6    copies of the Protected Material, (c) inform the person or persons to whom unauthorized
7    disclosures were made of all the terms of this Order, and (d) request such person or persons
8    to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as
9    Exhibit A.
10   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
11          MATERIAL
12          When a Producing Party gives notice to Receiving Parties that certain inadvertently
13   produced material is subject to a claim of privilege or other protection, the obligations of the
14   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
15   provision is not intended to modify whatever procedure may be established in an e-
16   discovery order that provides for production without prior privilege review. Pursuant to
17   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
18   effect of disclosure of a communication or information covered by the attorney-client
19   privilege or work product protection, the parties may incorporate their agreement in the
20   stipulated protective order submitted to the court.
21   12.    MISCELLANEOUS
22          12.1   Right to Further Relief. Nothing in this Order abridges the right of any person
23   to seek its modification by the court in the future.
24          12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective
25   Order no Party waives any right it otherwise would have to object to disclosing or producing
26   any information or item on any ground not addressed in this Stipulated Protective Order.
27   Similarly, no Party waives any right to object on any ground to use in evidence of any of the
28   material covered by this Protective Order.
     Case No. 4:19-cv-01751-DMR                                   STIPULATED PROTECTIIVE ORDER
                                                  10
       Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 12 of 15



1           12.3   Filing Protected Material. Without written permission from the Designating
2    Party or a court order secured after appropriate notice to all interested persons, a Party may
3    not file in the public record in this action any Protected Material. A Party that seeks to file
4    under seal any Protected Material must comply with Civil Local Rule 79-5. Protected
5    Material may only be filed under seal pursuant to a court order authorizing the sealing of
6    the specific Protected Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order
7    will issue only upon a request establishing that the Protected Material at issue is privileged,
8    protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving
9    Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is
10   denied by the court, then the Receiving Party may file the information in the public record
11   pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.
12   13.    FINAL DISPOSITION
13          Within 60 days after the final disposition of this action, as defined in paragraph 4,
14   each Receiving Party must return all Protected Material to the Producing Party or destroy
15   such material. As used in this subdivision, “all Protected Material” includes all copies,
16   abstracts, compilations, summaries, and any other format reproducing or capturing any of
17   the Protected Material. Whether the Protected Material is returned or destroyed, the
18   Receiving Party must submit a written certification to the Producing Party (and, if not the
19   same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
20   (by category, where appropriate) all the Protected Material that was returned or destroyed
21   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
22   compilations, summaries, or any other format reproducing or capturing any of the Protected
23   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of
24   all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
25   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
26   consultant and expert work product, even if such materials contain Protected Material. Any
27   such archival copies that contain or constitute Protected Material remain subject to this
28   Protective Order as set forth in Section 4 (DURATION).
     Case No. 4:19-cv-01751-DMR                                   STIPULATED PROTECTIIVE ORDER
                                                  11
       Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 13 of 15



1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2

3    DATED: ________________________     __s/ Jeffrey M. Rosenfeld_________________
                                           Jeffrey M. Rosenfeld
4
                                           KRONENBERGER ROSENFELD, LLP
5                                          Attorneys for Plaintiff

6

7    DATED: ________________________     __ s/ Ben Rosenfeld_____________________
                                           Ben Rosenfeld
8                                          Attorney for Defendant
9

10
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
11

12   DATED: ________________________     _____________________________________
                                           The Hon. Donna M. Ryu
13
                                           United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                        STIPULATED PROTECTIIVE ORDER
                                          12
       Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 14 of 15



1                                                EXHIBIT A
2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3              I,   _____________________________             [print    or   type   full   name],     of
4    ___________________________ [print or type full address], declare under penalty of
5    perjury that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Northern District of California on
7    ______ [date] in the case of Peter Todd v. Isis Agora Lovecruft, Case No. 4:19-cv-01751-
8    DMR. I agree to comply with and to be bound by all the terms of this Stipulated Protective
9    Order and I understand and acknowledge that failure to so comply could expose me to
10   sanctions and punishment in the nature of contempt. I solemnly promise that I will not
11   disclose in any manner any information or item that is subject to this Stipulated Protective
12   Order to any person or entity except in strict compliance with the provisions of this Order.
13             I further agree to submit to the jurisdiction of the United States District Court for the
14   Northern District of California for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this
16   action.
17             I hereby appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and telephone
19   number] as my California agent for service of process in connection with this action or any
20   proceedings related to enforcement of this Stipulated Protective Order.
21

22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26

27   Signature: __________________________________
28
     Case No. 4:19-cv-01751-DMR                                        STIPULATED PROTECTIIVE ORDER
                                                     13
       Case 4:19-cv-01751-DMR Document 67 Filed 04/17/20 Page 15 of 15



1                        ATTESTATION OF CONCURRENCE IN FILING
2           Pursuant to Local Rule 5-1(i)(3), the filer hereby attests that concurrence in the
3    filing of this document has been obtained from each of the other signatories, which shall
4    serve in lieu of their signatures on the document.
5
                                                           s/ Jeffrey M. Rosenfeld
6
                                                                Jeffrey M. Rosenfeld
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                                STIPULATED PROTECTIIVE ORDER
                                                14
